                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


IZARIAH JUMP and
ESTATE OF JONAH MARCINIAK,
by Special Administrator, Brenda Mroch,

       Plaintiffs,
and

DEAN HEALTH PLAN, INC.,

       Involuntary Plaintiff,

      v.                                                 Case No. 19-CV-1151

VILLAGE OF SHOREWOOD,
THOMAS LIEBENTHAL,
CODY J. SMITH, and NICOLAS TARABOI,

       Defendants.


                DECISION AND ORDER ON DEFENDANTS’
      MOTION FOR SUMMARY JUDGMENT AND PLAINTIFFS’ MOTION FOR
                    PARTIAL SUMMARY JUDGMENT


       Jonah Marciniak died by suicide while in the custody of the Village of Shorewood

Police Department (“SPD”). Marciniak’s son, Izariah Jump, and Marciniak’s estate sue the

Village of Shorewood and three employees of the SPD—Thomas Liebenthal, Cody J.

Smith, and Nicolas Taraboi—for damages pursuant to 42 U.S.C. § 1983 and Wisconsin law.

(Docket # 1.) The plaintiffs move for judgment in their favor on their false arrest claim,

arguing that the undisputed facts show that Marciniak was arrested without probable cause

in violation of his Fourth Amendment rights. (Docket # 38.) The defendants move for

judgment in their favor, dismissing the plaintiffs’ complaint in its entirety. (Docket # 29.)

For the reasons explained below, the plaintiffs’ motion for partial summary judgment is



           Case 2:19-cv-01151-NJ Filed 06/11/21 Page 1 of 25 Document 70
denied and the defendants’ motion for summary judgment is granted and the case is

dismissed.

                                                      FACTS

           In August of 2016, Jonah Marciniak lived at 4422 North Oakland Avenue,

Apartment 10 in the Village of Shorewood, with Eric Harper. (Pls.’ Proposed Findings of

Fact in Supp. of Partial Summ. Judg. (“PPFOF”) ¶ 1, Docket # 40 and Defs.’ Resp. to

PPFOF (“Defs.’ Resp.”) ¶ 1, Docket # 55.) In the early morning hours of August 15, 2016,

a neighbor of Marciniak and Harper named Bruce Hoover heard a male voice screaming.

(Id. ¶ 2.) Hoover spoke to his wife, Tatiana, who told him to call the police because she saw

someone fall from the building located at 4422 North Oakland Avenue. (Id. ¶ 3.) Bruce

Hoover went outside and found a man lying on the grass outside of the building located at

4422 North Oakland Avenue. (Id. ¶ 4.) At 1:34 a.m., Bruce Hoover called 911 to report that

a man had fallen out of a third or fourth story window. (Id. ¶ 5.) He told the 911 operator

that his wife “saw it happen.” (Id. ¶ 6.) Bruce Hoover went back inside his residence and

learned that his wife had recorded the incident on her cell phone. (Id. ¶ 8.) The cell phone

recording is two minutes and five seconds long. (Id. ¶ 9.)

           At 1:35 a.m., a dispatch call was made to SPD officers instructing them to respond to

the 4400 block of Oakland Avenue “for a male subject that fell out of a fourth story

window.” (Id. ¶ 16.) SPD Sergeant Cody Smith and Officers Taraboi, Theron Rogers, and

Cody Smith1 responded to the dispatch call. (Id. ¶ 18.) Sgt. Smith encountered Marciniak

approximately two weeks prior when responding to a domestic violence incident at the

same location. (Id. ¶ 19.) When the SPD officers arrived on scene, they found a male lying

1
    Officer Cody Smith is of no relation to Sgt. Cody Smith. Officer Smith is not a defendant in this case.
                                                          2


              Case 2:19-cv-01151-NJ Filed 06/11/21 Page 2 of 25 Document 70
on the ground (later determined to be Eric Harper) who appeared to have fallen from an

open window. (Id. ¶ 20.) Members of the North Shore Fire Department (“NSFD”) arrived

on the scene within a minute of the SPD officers. (Id. ¶ 21.)

       Sgt. Smith, Officer Taraboi, and Officer Smith decided to enter the building to do a

welfare check in the apartment from which Harper fell. (Id. ¶ 24.) Prior to entering the

apartment, Sgt. Smith testified that he viewed the cell phone video taken by Tatiana

Hoover. (Deposition of Cody Smith (“Smith Dep.”) at 40, Docket # 45.) Sgt. Smith testified

that the video was very hard to see and all that he could hear on the video was someone

screaming for help and a “thud” sound indicating someone had fallen. (Id. at 41–42.) He

further testified that he would have informed the other officers on the scene about what he

had seen on the video. (Id. at 42.) Sgt. Smith, Officers Taraboi and Smith, and two members

of the NSFD entered the building and went to check on the apartment from which Harper

fell, which was Apartment 10. (Id. ¶ 27.)

       Sgt. Smith and Officers Taraboi and Smith knocked loudly on both doors to

Apartment 10, but there was no response. (Id. ¶ 28.) Officer Taraboi went downstairs and

rang the buzzer for Apartment 10 while Sgt. Smith and Officer Smith continued to bang

loudly on the door, but they received no response. (Id. ¶ 29.) Officer Smith spoke with a

man who lived across the hall from Apartment 10, who stated that there were two men who

were in an intimate relationship together that had lived there, that he believed one of the

men had recently moved out, and that he had previously overhead loud arguments coming

from the apartment. (Id. ¶ 30.)

       Officer Smith mentioned to Sgt. Smith and Officer Taraboi that a few days earlier,

SPD officers responded to the same apartment building where Marciniak had overdosed on

                                               3


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 3 of 25 Document 70
heroin, was revived, and was taken either to the hospital or the Milwaukee County Mental

Health Complex for treatment. (Id. ¶ 31.) Sgt. Smith, Officer Taraboi, and Officer Smith

decided to force entry into Apartment 10 to check on the welfare of anyone who might be

inside. (Id. ¶ 32.) The NSFD forcibly opened the door to Apartment 10 using a

sledgehammer and a prying tool, making loud noises as they did so. (Id. ¶ 33.)

       Sgt. Smith, Officer Taraboi, and Officer Smith entered the apartment. (Id. ¶ 34.)

Upon entering the apartment, they found Marciniak naked, lying face down on a bed in a

bedroom. (Id. ¶ 35.) Sgt. Smith observed shards of broken glass on the bed, that the bed was

separated from the bed frame or box spring, and a busted lamp. (Id. ¶ 36.) The officers

screamed commands at Marciniak to show his hands, but Marciniak did not move. (Id. ¶

37.) It appeared to Officer Taraboi that Marciniak’s breaths were shallow. (Id. ¶ 38.) Sgt.

Smith and Officers Taraboi and Smith made numerous attempts to wake Marciniak by

screaming and yelling at him, but Marciniak did not respond. (Id. ¶ 39.)

       After the attempts to rouse Marciniak failed, he was rolled onto his back, and

possibly shaken, at which point he woke up. (Id. ¶ 40.) After Marciniak was rolled over,

Officer Taraboi saw drops of blood on the lower part of the bed where Marciniak was lying.

(Id. ¶ 41.) Officer Taraboi also saw two broken glasses inside the bedroom, one on an end

table and one in between the bed and the widow out of which Harper fell. (Id. ¶ 42.) Officer

Taraboi noticed that the inside window screen had been removed from the window out of

which Harper fell and saw small shards of glass on Marciniak and the bed. (Id. ¶¶ 43–44.)

After Marciniak awoke, one of the NSFD firefighters stated that he recognized Marciniak

from the recent overdose incident. (Id. ¶ 46.) Officer Taraboi checked Marciniak for any

visible injuries or other signs of an altercation or fight, but he did not find any. (Id. ¶ 47.)
                                                 4


          Case 2:19-cv-01151-NJ Filed 06/11/21 Page 4 of 25 Document 70
       After waking up, Marciniak lay on the bed for two to three minutes before sitting up.

(Id. ¶ 48.) Officer Taraboi retrieved a t-shirt, a pair of shorts, and underwear for Marciniak

to wear. (Id. ¶ 49.) It took Marciniak some time to put on the t-shirt and pair of shorts, but

he did not put on the underwear. (Id. ¶ 50.) Officer Taraboi asked Marciniak what happened

and whether he was involved in any kind of argument with Harper, to which Marciniak

responded that he had fallen asleep and did not remember arguing with Harper. (Id. ¶¶ 51–

52.) Marciniak stated that he had had a couple of drinks, but denied using heroin. (Id. ¶ 53.)

It appeared to Officer Smith that Marciniak was intoxicated as his speech was slurred. (Id. ¶

54.) Officer Smith heard Marciniak ask where Harper was. (Id. ¶ 55.) Sgt. Smith and Officer

Taraboi decided to remove Marciniak from the apartment and take him into the hallway (id.

¶ 56); Marciniak was then brought outside of the building while Officer Smith stayed behind

in the apartment (id. ¶ 59).

       While outside, Sgt. Smith called his supervisor, Lt. Liebenthal, to advise him of what

the SPD officers found inside the apartment building. (Id. ¶ 62.) Lt. Liebenthal told Sgt.

Smith to bring Marciniak in and Sgt. Smith instructed Officer Taraboi to handcuff

Marciniak and transport him to the SPD police station. (Id. ¶¶ 63–64.) Officer Taraboi, Sgt.

Smith, and Lt. Liebenthal believed that Marciniak was under arrest as soon as he was

handcuffed and placed in the SPD squad car. (Id. ¶¶ 66, 71–72.)

       After Harper was transported from the arrest scene by ambulance to the hospital, Sgt.

Smith sent Officer Rogers to interview him. (Defs.’ Proposed Findings of Fact (“DPFOF”) ¶

50, Docket # 31 and Pl.’s Resp. to DPFOF (“Pl.’s Resp.”) ¶ 50, Docket # 60.) Harper told

Officer Rogers that Marciniak did not do anything, but did not want to discuss the details of

the incident. (Id. ¶ 51.) Officer Rogers updated Sgt. Smith from the hospital, but Sgt. Smith

                                              5


          Case 2:19-cv-01151-NJ Filed 06/11/21 Page 5 of 25 Document 70
cannot remember when the conversation occurred. (Id. ¶ 53.) The West Allis Police

Department incident report, however, states that Officer Rogers updated Sgt. Smith before

Harper told him that Marciniak did not do anything. (Id. ¶ 56.)

        Sgt. Smith called for assistance and two officers from the University of Wisconsin-

Milwaukee (“UWM”) police department came to assist Officer Taraboi with Marciniak. (Id.

¶ 57.) Upon arrival at the SPD station, Officer Taraboi and UWM Officer Kyle Gerasch

accompanied Marciniak from the squad car to an interview room while UWM Officer Sara

Lagerman followed a short distance behind them. (Id. ¶ 58.) During the short walk from

Officer Taraboi’s squad car to the interview room, Marciniak’s shorts sagged. (Id. ¶ 59.)

Because Marciniak was not wearing underwear, Officer Taraboi briefly observed some of

Marciniak’s “private areas,” though the parties dispute exactly what he saw. (Id. ¶¶ 59–60.)2

Officer Taraboi grabbed Marciniak’s shorts by the waistband and held them up while they

walked the rest of the way to the interview room to prevent them from falling down again.

(Id. ¶ 61.) Officer Taraboi did not, however, pull Marciniak’s shorts down at any time, nor

did he ever instruct others to pull them down. (Id. ¶ 63.)

        While inside the interview room, Officer Taraboi conducted a search of Marciniak

that lasted three to four minutes. (Id. ¶ 65.) After the search, Sgt. Smith and Officer Taraboi

placed Marciniak in one of the SPD’s municipal lockup cells. (Id. ¶ 70.) A health screening

form was completed, and the answer “yes” was checked for the boxes indicating that

Marciniak appeared to be under the influence of alcohol and drugs and that he had prior

psychiatric treatment. (Id. ¶ 77.) During his detainment, Marciniak was banging on his cell,

2
  While Officer Taraboi contends that he observed the top of Marciniak’s buttocks and the top of his pelvic
area (DPFOF ¶ 60), the plaintiffs counter that the video from the SPD interior parking garage shows
Marciniak’s shorts falling down to the point of revealing his pubic area and pubic hair (Pls.’ Resp. to DPFOF ¶
59).
                                                      6


           Case 2:19-cv-01151-NJ Filed 06/11/21 Page 6 of 25 Document 70
making so much noise that it was interfering with Sgt. Smith’s work, so Sgt. Smith

attempted to calm Marciniak down. (Id. ¶ 91.) Sgt. Smith performed visual welfare checks

on Marciniak at or around 2:54 a.m., 3:12 a.m., 3:16 a.m., 3:23 a.m., 3:33 a.m., and 4:19

a.m. (Id. ¶ 93.) When Sgt. Smith went to check on Marciniak at 4:19 a.m., he discovered

that Marciniak had hanged himself in his cell with his t-shirt. (Id. ¶ 95.) Sgt. Smith

immediately opened the cell, cut Marciniak down, and radioed and yelled for help. (Id. ¶

96.) Within minutes, CPR was performed and NSFD paramedics were providing aid. (Id.)

Marciniak was transported to the hospital, where he died several days later on August 21,

2016. (Id. ¶ 97.)

       Two days after Marciniak hanged himself, on August 17, 2016, Officer Andrew

Rekuski wrote a report memorializing an interview he conducted of Harper on August 13,

2016. (Id. ¶ 103.) Officer Rekuski collected Harper’s statement as part of a follow-up

investigation into Marciniak’s heroin overdose on August 12, 2016. (Id. ¶ 104.) Officer

Rekuski’s report shows that Harper stated that Marciniak had mental illnesses including

depression and had attempted suicide in the past. (Id. ¶ 106.) Officer Rekuski did not return

to work until sometime after 7:30 p.m. on August 15, 2016, when he was called in to assist

on the investigation into Marciniak’s suicide and another case. (Id. ¶ 111.) Officer Rekuski

avers that he did not verbally inform anyone of the contents of his interview with Harper

before returning to work on the evening of August 15, hours after Marciniak had already

hanged himself. (Id. ¶ 112.)

                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
                                             7


          Case 2:19-cv-01151-NJ Filed 06/11/21 Page 7 of 25 Document 70
law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which

would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330

F.3d 991, 994 (7th Cir. 2003)).

                                         ANALYSIS

       The plaintiffs assert eleven causes of action against the defendants under 42 U.S.C. §

1983 and Wisconsin law. To succeed on their § 1983 claims, plaintiffs must prove (1) the

deprivation of a right secured by the Constitution or federal law and (2) that defendants



                                               8


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 8 of 25 Document 70
were acting under color of state law. Wilson v. Warren Cty., Illinois, 830 F.3d 464, 468 (7th

Cir. 2016).

        First, plaintiffs allege false arrest claims against the three defendant officers. (Compl.,

First Cause of Action.) Next, plaintiffs challenge Officer Taraboi’s search of Marciniak on

the grounds that it lacked reasonable suspicion and was an unlawful strip search. (Causes of

Action Two, Three, and Four.)3 The plaintiffs sue the defendant officers for failing to

provide medical care, medical attention, and protect Marciniak from self-harm. (Causes of

Action Five, Six, and Seven.) They sue the officers for loss of society and companionship

for Marciniak’s son. (Eighth Cause of Action.) Finally, the plaintiffs allege the defendants

violated Wisconsin law. (Causes of Action Nine, Ten, and Eleven.) Again, the defendants

move for summary judgment in their favor as to all of the plaintiffs’ claims, while the

plaintiffs move for summary judgment in their favor on their false arrest claim. I will

address each argument in turn.

                 1.       False Arrest Claim

        To prevail on a constitutional claim for false arrest, the plaintiffs must show that

there was no probable cause for Marciniak’s arrest. See Williams v. City of Chicago, 733 F.3d

749, 756 (7th Cir. 2013). “Probable cause is an absolute defense to claims of wrongful or

false arrest under the Fourth Amendment in section 1983 suits. In other words, if an officer

has probable cause to arrest a suspect, the arrest was not false.” Ewell v. Toney, 853 F.3d 911,

919 (7th Cir. 2017) (internal citation omitted). Thus, the question before me is whether the
3
  In the complaint, the plaintiffs bring their causes of action related to the alleged strip search under
deprivation of substantive and procedural due process. (Causes of Action Three and Four.) When the
defendants pointed out that the strip search claims are properly brought under the Fourth Amendment, not the
Fourteenth Amendment (Defs.’ Br. in Supp. of Summ. Judg. at 15–16, Docket # 30), the plaintiffs agreed to
dismiss their due process claims (Pl.’s Br. in Opp. at 29 n.6, Docket # 57). The plaintiffs continue, however, to
argue that Officer Taraboi conducted an unreasonable strip search under the Fourth Amendment. (Pl.’s Br. in
Opp. at 31–33.)
                                                       9


           Case 2:19-cv-01151-NJ Filed 06/11/21 Page 9 of 25 Document 70
officers had probable cause to arrest Marciniak. The plaintiffs argue that the undisputed

facts establish that Marciniak was arrested without probable cause, while the defendants

argue the converse.

       Probable cause exists if “at the time of the arrest, the facts and circumstances within

the officer’s knowledge . . . are sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” Williams, 733 F.3d at 756 (internal quotation

and citation omitted). Whether probable cause exists is “‘a fluid concept that relies on the

common-sense judgment of the officers based on the totality of the circumstances.’” Id.

(quoting United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006)). In making this

determination, the Court must “‘step[ ] into the shoes of a reasonable person in the position

of the officer[,]’” id. (quoting Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008)),

“considering the facts known to the officer at the time,” id. (citing Carmichael v. Village of

Palatine, 605 F.3d 451, 457 (7th Cir. 2010)). In deciding this question of law as part of a

motion for summary judgment, I must give the non-moving party the benefit of conflicts in

the evidence about what the officers actually knew at the time. Id. In this case, however,

both parties have moved for summary judgment in their favor on this issue. Thus, “the court

must consider the evidence through two different lenses. When considering defendants’

motion[ ], the court gives plaintiffs the benefit of conflicts in the evidence and favorable

inferences. When considering plaintiffs’ motion[ ], defendants receive those benefits.”

Lessley v. City of Madison, Ind., 654 F. Supp. 2d 877, 890 (S.D. Ind. 2009).

       The crux of the plaintiffs’ argument is that the defendant officers failed to consider

the totality of the circumstances—specifically both inculpatory and exculpatory evidence—

                                               10


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 10 of 25 Document 70
before arresting Marciniak. (Pl.’s Br. in Supp. of Partial Summ. Judg. at 11–12, Docket #

39.) Plaintiffs argue that Sgt. Smith and Officer Taraboi ignored easily discoverable facts

that would have exculpated Marciniak, specifically, failing to interview Harper and Tatiana

Hoover prior to Marciniak’s arrest and failing to view Hoover’s cellphone video. (Id. at 12.)

In effect, the plaintiffs argue that the officers stopped their inquiry into Harper’s fall

prematurely, because conducting further interviews and viewing the cellphone video would

have shown that Marciniak did not, in fact, harm Harper.

       But in making a probable cause determination, I am tasked with considering the facts

known to the officers at the time of the arrest and determining whether, based on the totality

of the circumstances, a reasonable officer would believe that a crime had been or will be

committed. The undisputed facts are as follows. At 1:34 a.m. on August 15, 2016,

Marciniak and Harper’s neighbor called 911 reporting that a man had fallen out of a third or

fourth story window. (PPFOF ¶ 5 and Defs.’ Resp. ¶ 5.) At 1:35 a.m., a dispatched call was

made to SPD instructing officers to respond to the 4400 block of Oakland Avenue “for a

male subject that fell out of a fourth story window.” (Id. ¶ 16.) Two of the defendant

officers, Sgt. Smith and Officer Taraboi, arrived at the seen shortly thereafter. (Id. ¶ 18.) Sgt.

Smith had met Marciniak once, a few weeks prior, at the same location when he responded

to a domestic violence incident in progress. (Id. ¶ 19.) The SPD officers found a male lying

on the ground, later determined to be Harper, who appeared to have fallen from an open

window. (Id. ¶ 20.) The NSFD arrived shortly thereafter. (Id. ¶ 21.)

       When Sgt. Smith, Officer Taraboi, and Officer Smith entered the apartment to

conduct a welfare check, they learned from a neighbor living across the hall from Marciniak

and Harper that the two men were in a relationship and that he previously overheard loud

                                               11


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 11 of 25 Document 70
arguments coming from the apartment. (Id. ¶ 30.) Officer Smith informed Sgt. Smith and

Officer Taraboi that the SPD had responded to the same apartment a few days earlier

because Marciniak overdosed on heroin and was taken to either the hospital or the

Milwaukee County Mental Health Complex for treatment. (Id. ¶ 31.) Upon forcing entry

into Marciniak and Harper’s apartment after no one responded to loud knocking, the

officers found Marciniak naked, lying face down, and unconscious. (Id. ¶ 35.) The officers

also observed shards of broken glass on the bed, the bed separated from the bed frame, and a

broken lamp. (Id. ¶ 36.) The officers also saw two broken glasses inside the bedroom and

drops of blood on the bed. (Id. ¶¶ 41–42.) The officers noticed the inside window screen had

been removed from the window out of which Harper fell. (Id. ¶ 43.) After Marciniak

regained consciousness, he told the officers he had fallen asleep and did not remember being

involved in any argument with Harper, though he later denied having fought with Harper.

(Id. ¶¶ 52, 60.) Marciniak appeared to be intoxicated and asked where Harper was. (Id. ¶¶

54–55.) He seemed confused as to what was going on, and it appeared that Marciniak did

not know what happened to Harper. (Id. ¶ 61.)

       Given the totality of the facts known to the officers at the time of Marciniak’s arrest,

a reasonable officer would believe that one or more possible crimes had occurred. As

plaintiffs acknowledge, under Wisconsin law, domestic abuse includes intentional infliction

of physical pain or injury against an adult with whom the person resides or formerly resided.

(Pls.’ Br. in Supp. of Partial Summ. Judg. at 9–10, citing Wis. Stat. § 968.075.) The officers

learned from a neighbor that Harper and Marciniak either presently lived together or

previously lived together; the neighbor had previously heard loud arguments coming from

their apartment; Harper was found having fallen from a window in which the screen had

                                              12


        Case 2:19-cv-01151-NJ Filed 06/11/21 Page 12 of 25 Document 70
been removed; the apartment was in disarray, including broken glass and a broken lamp;

drops of blood were found on the bed; and the officers had recently responded to the same

apartment for a previous domestic violence incident.

       Despite being presented with these facts, plaintiffs argue the officers should have

investigated further to determine whether there was an innocent explanation for what they

observed. (Id. at 10.) Plaintiffs argue that Harper’s fall “could just as reasonably been an

accident,” that there is nothing “particularly unusual” about a disheveled bedroom,

Marciniak’s intoxicated state could plausibly explain the broken glass and general disarray

in the room, and the prior domestic disturbance call was “minimally probative since prior

behavior alone does not establish reasonable grounds to believe that an individual is

presently engaged in criminal conduct.” (Id. at 10–11.)

        The plaintiffs cite BeVier v. Hucal, 806 F.2d 123, 128 (7th Cir. 1986) in support of

their argument, a case in which the court said that police cannot ignore clarifying facts in

determining probable cause. BeVier, however, is inapposite. In that case, the court found

that more inquiry was needed to determine whether probable cause could even be

established. As one court explained, in BeVier, “the court said that police can’t ignore

clarifying facts, but the level of probable cause hadn’t been reached at all; more inquiry was

needed to establish probable cause, not to negate it.” Keen v. City of Indianapolis by & through

Metro. Police Dep’t, No. 1:19-CV-1241 RLM-MPB, 2021 WL 1108704, at *3 (S.D. Ind. Mar.

23, 2021). However, once probable cause has been established, officials have “no

constitutional obligation to conduct any further investigation in the hopes of uncovering

potentially exculpatory evidence.” Spiegel v. Cortese, 196 F.3d 717, 723 (7th Cir. 1999), as

amended (Jan. 7, 2000) (internal quotation and citation omitted). And while an officer “may

                                              13


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 13 of 25 Document 70
not ignore conclusively established evidence of the existence of an affirmative defense,” the

officer “has no duty to investigate the validity of any defense.” Hodgkins ex rel. Hodgkins v.

Peterson, 355 F.3d 1048, 1061 (7th Cir. 2004).

       The plaintiffs argue that the officers ignored two pieces of potentially exculpatory

information. Specifically, Harper testified that while he was lying on the ground and the

paramedics were placing him on the gurney, the officers asked him whether Marciniak

pushed him out of the window, to which he said no. (Declaration of Joseph M. Wirth ¶ 3,

Ex. C, Deposition of Eric Harper at 57, Docket # 43-2.) Harper testified that he “made [it]

very clear” when the officers found him that Marciniak did not push him out of the

window. (Id. at 51.) The plaintiffs further argue that the cellphone video recorded by

Tatiana Hoover contains intelligible audio where a male voice can be heard stating “wake

your fucking ass up and pull me into the fucking house.” (PPFOF ¶ 11.) The same male

voice then is heard stating, “Jonah, pull me into the house, Jonah, Jonah.” (Id. ¶ 12.) At

approximately one minute and 20 seconds into the cell phone recording, the same male

voice becomes louder as he starts yelling, “help me, help me now, pull me back onto the

house, Jonah, Jonah, pull me back into the fucking house, Jonah, Jonah.” (Id. ¶ 13.) The

plaintiffs argue this demonstrates that Marciniak did not push Harper.

       Even assuming these facts are true, it does not negate probable cause. Again, the

officers were not required to go looking for facts that could potentially negate probable

cause, they simply could not ignore conclusively established evidence of a potential defense.

The information the plaintiffs cite is far from conclusive evidence that Marciniak did not

commit a crime. If anything, the cited facts may exonerate Marciniak from attempted



                                             14


        Case 2:19-cv-01151-NJ Filed 06/11/21 Page 14 of 25 Document 70
homicide charges (i.e., that Marciniak did not push Harper out of the window), but it does

not negate the potential that domestic violence occurred under Wisconsin law.

       Because the undisputed facts establish that the officers had probable cause to arrest

Marciniak, the plaintiffs’ false arrest claim under § 1983 necessarily fails. Also, because I

find the claim fails on the merits, I need not address the defendants’ qualified immunity

defense. (Def.’s Br. in Supp. of Summ. Judg. at 26–27.) As such, the plaintiffs’ motion for

partial summary judgment is denied and the defendants’ motion for summary judgment is

granted as to the false arrest claim.

               2.     Unreasonable Search/Strip Search

       The plaintiffs allege that Officer Taraboi’s search of Marciniak incident to his arrest

was unreasonable (Pl.’s Br. in Opp. at 29–31) and that Officer Taraboi conducted an

unreasonable strip search of Marciniak (id. at 31–33). As to the custodial search, the

plaintiffs argue that Officer Taraboi’s pat down search of Marciniak at the SPD lockup was

unreasonable because the officers found Marciniak naked in his bedroom, gave him clothes,

watched him dress, transported him to the SPD, and escorted him to the interview room.

(Id. at 30.) Plaintiffs argue that Officer Taraboi did not need to search Marciniak at the

station because “he already knew about everything in [Marciniak’s] possession from the

time he was found naked until the time of the search.” (Id.)

       Another court in this district considered this question under very similar

circumstances. In Anderson v. City of W. Bend Police Dep’t, 774 F. Supp. 2d 925 (E.D. Wis.

2011), the plaintiff challenged the reasonableness of her custodial search because she was

taken into custody and handcuffed with her hands behind her back while she was naked and

the officers provided her with the clothes she dressed in. Id. at 945. Plaintiff argued that

                                              15


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 15 of 25 Document 70
there was no need for officers to search her again once she was fully clothed, as it was

“obvious that she did not possess any weapons, contraband, or anything else that could pose

a danger to the officers’ safety.” Id. The Anderson court acknowledged the “logical force” to

plaintiff’s argument, noting that “it would appear that, at the time of the search, she was not

in a position to either reach for a weapon or destroy evidence.” Id. The court ultimately

rejected the plaintiff’s argument, however, finding that the although the authority to search

a person incident to a lawful arrest is based upon the need to disarm or discover evidence, it

does not necessarily follow that the authority depends upon “what a court may later decide

was the probability in a particular arrest situation that weapons or evidence would in fact be

found upon the person of the suspect.” Id. (quoting United States v. Robinson, 414 U.S. 218,

235 (1973)). The Anderson court also cited the Supreme Court’s decision in Robinson, in

which the Court stated that:

       A custodial arrest of a suspect based on probable cause is a reasonable
       intrusion under the Fourth Amendment; that intrusion being lawful, a search
       incident to the arrest requires no additional justification. It is the fact of the
       lawful arrest which establishes the authority to search, and we hold that in the
       case of a lawful custodial arrest a full search of the person is not only an
       exception to the warrant requirement of the Fourth Amendment, but is also a
       “reasonable” search under that Amendment.

Id. (quoting Robinson, 414 U.S. at 235). Thus, the court determined that despite the unique

circumstances of plaintiff’s case, the search was not unreasonable. The court further noted

that the plaintiff was allowed briefly out of her handcuffs to put on her top before being re-

cuffed and this may have been enough time for her to conceal a weapon. Id. at 946.

       Marciniak’s three to four minute pat-down search at the SPD was even less intrusive

than the plaintiff’s search in Anderson. While the officers found Marciniak naked and

handed him clothes found in Marciniak’s bedroom, Marciniak dressed himself and was not

                                              16


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 16 of 25 Document 70
placed in handcuffs until he was outside of the apartment. Even though the officers were in

the room while Marciniak dressed, it was not certain that Marciniak’s clothes contained no

items that could potentially risk officer safety. Thus, Officer Taraboi’s search of Marciniak

incident to his arrest did not run afoul of the Fourth Amendment.

       The plaintiffs also allege that Officer Taraboi conducted an unreasonable strip search

of Marciniak. (Pl.’s Br. in Opp. at 31–33.) The undisputed facts show that when

encountering Marciniak without any clothing on, Officer Taraboi gave him clothes and

underwear to put on, but Marciniak chose not to put the underwear on. (DPFOF ¶ 35 and

Pl.’s Resp. ¶ 35.) Then, while walking from Officer Taraboi’s squad car to the interview

room, Marciniak’s shorts sagged, exposing some of his “private areas.” (Id. ¶¶ 59–60.)

Again, the parties dispute how much of Marciniak’s “private areas” the officers observed.

The plaintiffs argue that despite the officers’ claims that they could not remember whether

they saw Marciniak’s buttocks or genitals, video evidence shows that Officer Lagerman (a

female officer) was looking at Marciniak while his shorts were falling down, exposing his

pubic area and pubic hair. (Pl.’s Br. in Opp. at 31–32.) The plaintiffs further argue that video

footage from when Marciniak was escorted from the interview room to the jail cells shows

that his shorts were falling down, exposing his pubic area, pubic hair, and buttocks to two

SPD officers. (Id. at 32.)

       The plaintiffs argue Officer Taraboi violated Wis. Stat. § 968.255(1)(b), which

defines a “strip search” as a search in which a detainee’s genitals, pubic area, or buttock is

exposed. The statute requires certain conditions be present to conduct a strip search,

including the person conducting the search to be of the same sex as the detainee. Wis. Stat.

§ 968.255(2)(am). But plaintiffs do not bring a violation of Wis. Stat. § 968.255, they bring a

                                              17


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 17 of 25 Document 70
violation of the Fourth Amendment pursuant to § 1983, implicating the reasonableness of

the search. “[A] violation of Section § 968.255 does not equate to a Fourth Amendment

violation (and vice versa), but the evidence used to prove these claims will obviously

overlap.” Laur v. Est. of Gaidish, No. 14-C-27, 2015 WL 3872244, at *2 (E.D. Wis. June 23,

2015). However, “the Constitution does not require compliance with state law.” Davis-Clair

v. Turck, 714 F. App’x 605, 606 (7th Cir. 2018). A federal court hearing a case under 42

U.S.C. § 1983 decides whether the defendants violated a plaintiff’s rights under the federal

Constitution—state courts decide whether defendants violated Wisconsin laws. Kyles v.

Charney, No. 17-CV-1102-PP, 2018 WL 2120914, at *2 (E.D. Wis. May 8, 2018).

       In Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 325 (2012),

the Supreme Court noted that while the term “strip search” is “imprecise,” it indicated that

the term generally refers to “the instruction to remove clothing while an officer observes.” It

is undisputed that when encountering Marciniak naked, Officer Taraboi gave him clothing

and underwear to put on, and Marciniak chose not to wear underwear. (DPFOF ¶ 35 and

Pl.’s Resp. ¶ 35.) It is also undisputed that Officer Taraboi did not pull Marciniak’s shorts

down, did not instruct anyone else to pull his shorts down, and did not touch Marciniak’s

genitals, pubic area, or buttocks at any time. (Id. ¶¶ 63–64.) In fact, when Marciniak’s shorts

began slipping down, Officer Taraboi grabbed the shorts by the waistband and held them

up. (Id. ¶ 61 and Pls.’ Resp. ¶ 61.) Thus, the undisputed evidence shows that Marciniak’s

shorts slipped down at various points during his interaction with the officers, and the

officers, at most, briefly inadvertently viewed some portion of Marciniak’s pubic area and

buttocks. This does not constitute an unreasonable search. Rather, it is more akin to an

“incidental observation[ ] of [an] undressed inmate[ ],” which the court has stated is “almost

                                              18


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 18 of 25 Document 70
always reasonable,” especially when the observation is “infrequent or at a distance.” Henry

v. Hulett, 969 F.3d 769, 783 (7th Cir. 2020). Thus, I do not find that Officer Taraboi

conducted an unreasonable strip search of Marciniak. Again, because I find the claims fail

on the merits, I need not address the defendants’ qualified immunity defense. (Def.’s Br. in

Supp. of Summ. Judg. at 27.) The defendants’ motion for summary judgment is granted as

to the plaintiffs’ claims that Officer Taraboi unreasonably searched Marciniak.

              3.     Failure to Provide Medical Care/Prevent Self-Harm

       The plaintiffs further allege that the defendants violated Marciniak’s rights under §

1983 by failing to prevent self-harm and to provide medical care. (Pls.’ Br. in Opp. at 19.)

Specifically, plaintiffs allege that Sgt. Smith and Officer Taraboi failed to prevent Marciniak

from hanging himself while in lockup at the SPD and that all three defendant officers failed

to provide the necessary medical and/or mental health care based on their evolving

knowledge of Marciniak’s increasing medical needs. (Id.)

                     3.1     Legal Standards

       “‘[W]hen the State takes a person into its custody and holds him there against his

will, the Constitution imposes upon it a corresponding duty to assume some responsibility

for his safety and general well-being.’” Estate of Perry v. Wenzel, 872 F.3d 439, 453 (7th Cir.

2017) (quoting DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989)).

Because Marciniak was a pretrial detainee, the plaintiffs’ causes of action arise under the

Fourth Amendment rather than the Eighth Amendment. See id. The Seventh Circuit

distinguishes between claims concerning a failure to provide medical care, and those

pertaining to conditions of confinement, but in each case applies the Fourth Amendment’s

“objectively unreasonable” standard. See Currie v. Chhabra, 728 F.3d 626, 629 (7th Cir.

                                               19


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 19 of 25 Document 70
2013). Whether the officers’ actions were “objectively unreasonable under the

circumstances” is a less demanding standard than the Eighth Amendment’s deliberate

indifference standard. Estate of Perry, 872 F.3d at 453 (internal quotation and citation

omitted).

       When considering whether the medical care provided comported with the objectively

reasonable requirement of the Fourth Amendment, I am guided by four factors: “(1)

whether the officer has notice of the detainee’s medical needs; (2) the seriousness of the

medical need; (3) the scope of the requested treatment; and (4) police interests, including

administrative, penological, or investigatory concerns.” Id. (internal quotation and citation

omitted). In the case of an arrestee’s suicide, “‘[O]fficers must receive some form of notice

of suicide risk before their failure to prevent an arrestee’s suicide can be considered

objectively unreasonable.’” Bradford v. City of Chicago, No. 16 CV 1663, 2021 WL 1208958,

at *4 (N.D. Ill. Mar. 31, 2021) (quoting Buford v. City of Chicago, 2009 WL 4639747, at *3

(N.D. Ill. Dec. 3, 2009)). This notice can come through word or through observation of the

arrestee’s physical symptoms. See Williams v. Rodriguez, 509 F.3d 392, 403 (7th Cir. 2007).

       A failure to prevent self-harm challenges the arrestee’s conditions of confinement. See

Farmer v. Brennan, 511 U.S. 825, 834 (1994). As with the failure to provide medical care, to

succeed on a claim of unconstitutional conditions of confinement, the plaintiff must show

that the totality of the officers’ conduct in detaining the arrestee was objectively

unreasonable under the circumstances. Flores v. Lackage, 938 F. Supp. 2d 759, 775 (N.D. Ill.

2013). Relevant factors to consider in assessing the totality of the circumstances are the

length of the duration of confinement, the nature and seriousness of the alleged

constitutional violation, and the police rationale for the alleged deprivation of the arrestee’s

                                              20


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 20 of 25 Document 70
constitutional rights. Id. Unlike a Fourth Amendment claim for inadequate medical care,

however, a finding of objectively unreasonable conditions of confinement does not require

that a defendant have notice of the detainee’s medical need. Saucedo v. City of Chicago, No.

11 C 5868, 2015 WL 3643417, at *6 (N.D. Ill. June 11, 2015). Rather, such notice is merely

one, non-conclusive factor considered amongst several other factors in evaluating whether

the totality of the confinement conditions were reasonable. Id. But in suicide cases, notice

remains instructive because, as the court found in Alcorn v. City of Chicago, “it is difficult to

see how failure to closely observe [the arrestee] or failure to remove [clothing] items . . .

from his person would be ‘objectively unreasonable’ unless the Defendants were on notice

that [he] had a medical condition for which unmonitored time alone or access to [his] own

clothing could pose a risk to his safety.” 2018 WL 3614010, at *13 (N.D. Ill. July 27, 2018).

                      3.2    Application to This Case

       The plaintiffs cite to the same evidence to argue the officers’ actions were objectively

unreasonable for both their failure to provide medical care and failure to prevent self-harm

claims. They argue that Marciniak’s mental health condition was apparent at the scene and

became increasingly obvious while he was at the jail. (Pl.’s Br. in Opp. at 24.) Specifically,

plaintiffs argue that the officers found Marciniak in his apartment non-responsive,

intoxicated, and passed out. (Pl.’s Br. in Opp. at 20.) Once he awakened, Marciniak

expressed confusion and concern for Harper and appeared upset, possibly crying and in

despair. (Id. at 20–21.) Plaintiffs argue Marciniak allowed his pants to fall down in front of

the officers and ripped his necklace from his neck. (Id. at 21.) Plaintiffs further argue the

officers were aware that Marciniak recently overdosed on heroin and had prior psychiatric

treatment. (Id.)

                                               21


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 21 of 25 Document 70
       Once in the cell, plaintiffs argue that Sgt. Smith observed Marciniak engage in self-

harming behavior by banging his body against the cell, and saw that he was upset and

anxious. Despite this, plaintiffs argue that neither he nor Officer Taraboi asked Marciniak

whether he was suicidal. (Id.) Plaintiffs further argue that the officers failed to inquire

further into Marciniak’s prior psychiatric treatment and failed to make inquires into the

SPD’s ongoing investigation into Marciniak’s prior overdose, in which they would have

learned that Marciniak was depressed and suicidal. (Id. at 22.)

       Plaintiffs’ argument that undisputed facts show that the officers’ actions were

objectively unreasonable under the circumstances is not persuasive. Plaintiffs’ argument

focuses heavily on how Sgt. Smith and Officer Taraboi either could have or should have

discovered Marciniak’s suicidal ideation. Again, they argue that had the officers either

spoken to Harper or looked into the SPD’s ongoing investigation into Marciniak’s prior

heroin overdose, they would have learned that Marciniak was depressed and suicidal.

“Objective reasonableness is not, however, measured by whether an officer should have had

notice of a medical condition, but whether an officer having actual notice of an arrestee’s

medical condition acted reasonably.” Saucedo v. City of Chicago, No. 11 C 5868, 2015 WL

3643417, at *4 (N.D. Ill. June 11, 2015) (emphasis in original). The facts known to the

officers at the relevant time are as follows: Marciniak appeared intoxicated and/or under

the influence of drugs and/or alcohol; Marciniak was upset; Marciniak had a recent heroin

overdose; Marciniak had prior psychiatric treatment; and Marciniak was agitated and loud

while in the cell, kicking the door, and banging his body.

       However, simply being upset, or even having knowledge of diagnosed and medically

treated depression, are insufficient to establish notice of suicidality. See Pulera v. Sarzant, 966

                                                22


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 22 of 25 Document 70
F.3d 540, 551 (7th Cir. 2020) (arrestee’s “scant comments” to defendant officer indicating

that his mother and brother had recently committed suicide and that he had been prescribed

clonazepam for depression “d[id] not raise an issue of fact” on Fourth Amendment medical

care claim); Matos ex rel. Matos v. O’Sullivan, 335 F.3d 553, 558 (7th Cir. 2003) (“[N[ot every

prisoner who shows signs of depression . . . can or should be put on suicide watch.”).

       Clearly Marciniak was agitated and upset while in lockup. Sgt. Smith testified that

Marciniak was “being loud and kicking the door,” so he went to the cell and tried to calm

Marciniak down. (Declaration of Ben Elson ¶ 11, Ex. 8, Deposition of Sgt. Cody Smith at

102, 105, Docket # 59-8.) Sgt. Smith testified that he could hear Marciniak banging his

body, specifically what he believed to be his foot, and stating that he wanted to go home.

(Id. at 105–06.) But Marciniak kicking the cell is not the type of self-harm that would have

put the officers on notice that Marciniak was contemplating suicide. Furthermore, the

officers indisputably checked on Marciniak five times between 2:54 a.m. and 3:33 a.m. It

was less than an hour later, at 4:19 a.m., that the officers found Marciniak had hanged

himself. The officers knew, at the relevant time period, that Marciniak was intoxicated and

upset and had a history of psychiatric care and drug abuse. However, the officers addressed

the situation by attempting to calm Marciniak down and frequently checking on him. The

record evidence fails to show that the officers had any knowledge of Marciniak’s suicidal

ideation. Thus, a reasonable jury could not find that the officers’ actions were objectively

unreasonable. Because I find the claims fail on the merits, I need not address the defendants’

qualified immunity defense. (Def.’s Br. in Supp. of Summ. Judg. at 27–28.) Summary

judgment is granted in favor of the defendants on plaintiffs’ failure to provide medical care

and failure to prevent self-harm claims.

                                              23


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 23 of 25 Document 70
               4.     Loss of Society and Companionship

       Plaintiffs allege a cause of action under § 1983 for Marciniak’s minor son’s loss of

society and companionship of his father. (Compl., Cause of Action Eight.) While the

Seventh Circuit has yet to consider whether minor children have standing to bring claims

under § 1983 for loss of society or companionship of a parent, Est. of Fiebrink by Cade v.

Armor Corr. Health Servs., Inc., No. 18-CV-832, 2019 WL 1980625, at *11 (E.D. Wis. May 3,

2019), courts in this district have allowed such claims to go forward in the face of a

constitutional violation, see id.; see also Avery v. City of Milwaukee, No. 11-C-408, 2015 WL

13016242, at *1 (E.D. Wis. May 19, 2015). However, because I conclude that the

defendants did not violate Marciniak’s civil rights, the plaintiffs’ loss of society and

companionship claim on behalf of Marciniak’s minor son necessarily fails. See Est. of

Fiebrink, 2019 WL 1980625 at *11 (“[I]f a jury finds that [defendant] violated [plaintiff’s]

civil rights, then this Court will permit the jury to hear [his minor son’s] claim.”).

               5.     Remaining State Law Claims

       The plaintiffs’ remaining claims arise under Wisconsin law. (Compl., Causes of

Action Nine, Ten, and Eleven.) I will follow the general rule by relinquishing jurisdiction

over the supplemental state law claims. See Redwood v. Dobson, 476 F.3d 462, 467 (7th Cir.

2007) (“A court that resolves all federal claims before trial normally should dismiss

supplemental claims without prejudice.”). Thus, the plaintiffs’ state law claims are

dismissed without prejudice.

                                        CONCLUSION

        Jonah Marciniak’s death is indisputably tragic, and nothing in this decision is

intended to minimize the tragic loss of his life. However, on the undisputed facts in this

                                               24


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 24 of 25 Document 70
record, I find that no rational trier of fact could find in the plaintiffs’ favor as to their 42

U.S.C. § 1983 claims against the defendant officers. Thus, summary judgment is entered in

favor of the defendants and against the plaintiffs. I will relinquish jurisdiction over the

supplemental state law claims and dismiss them without prejudice.

                                           ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendants’ motion for summary

judgment (Docket # 29) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiffs’ motion for partial summary

judgment (Docket # 38) is DENIED.

       The plaintiffs’ federal claims (Causes of Action One through Eight) are dismissed

with prejudice. Plaintiffs’ state law claims (Causes of Action Nine through Eleven) are

dismissed without prejudice.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion to Strike (Docket # 69) is

MOOT.

       IT IS FURTHER ORDERED that the clerk of court will enter judgment

accordingly.

       Dated at Milwaukee, Wisconsin this 11th day of June, 2021.


                                                   BY THE COU
                                                          COURT::



                                                   ____________
                                                   _____
                                                       _________               ___
                                                   NANCY JOSJOSEPH
                                                               SEPH
                                                   United States Magistrate Judge




                                              25


         Case 2:19-cv-01151-NJ Filed 06/11/21 Page 25 of 25 Document 70
